DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 11 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,970,897. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 1 function performed by the steps of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 10,970,897. The method of determining, based on accessing at least one customer command, a user intent to initiate a transaction using a transaction device; determining a command sequence based, at least in part, on the at least one customer command, the command sequence for input using an input device of the transaction device to initiate the transaction; determining to generate an overlay that maps virtual input elements displayed by an augmented reality (AR) device to input elements of the input device of the limitation of US Patent No. 10,970,897 having limitations generating the overlay for displaying the virtual input elements, using the AR device, corresponding to the command sequence over the input device; displaying, by the AR device, the overlay by visually projecting the overlay over the input device of the transaction device to visually indicate, using the virtual input elements, respective elements of the command sequence on corresponding input elements of the input device which further defines the claimed limitation of the instant application for further clarification. It would have been obvious to read the broader limitation of the instant application 17/222,916 into the narrower limitation of the U.S. Patent No. 10,970,897 as the broader limitations can encompass more than the narrower limitations and are anticipated. As of claims 11 and 17 of the instant application, they have similar limitations and are anticipatory by claim 2 of the U.S. Patent No. 10,970,897.

Instant Application No. 17/222,916
Claim  2.  A method for facilitating access to transaction devices via augmented reality devices, the method comprising:


determining, based on accessing at least one customer command, a user intent to initiate a transaction using a transaction device;


determining a command sequence based, at least in part, on the at least one customer command, the command sequence for input using an input device of the transaction device to initiate the transaction;
determining to generate an overlay that maps virtual input elements displayed by an augmented reality (AR) device to input elements of the input device;



generating the overlay for displaying the virtual input elements, using the AR device, corresponding to the command sequence over the input device;
displaying, by the AR device, the overlay by visually projecting the overlay over the input device of the transaction device to visually indicate, using the virtual input elements, respective elements of the command sequence on corresponding input elements of the input device.



5. The method of claim 2, wherein said determining the command sequence comprises:
determining whether steps of the customer commands are in order that is acceptable by the transaction device; and
in response to determination that the steps are not in order acceptable by the transaction device, re-organizing the steps of the customer commands, wherein the command sequence corresponds to the customer commands in a re-organized order.

6. The method of claim 2, further comprising:
acquiring, via the AR device, a set of images corresponding to a training set of keystrokes for the transaction using the transaction device;
correlating the training set of keystrokes to the customer commands to generate a set of command sequences; and using the set of command sequences and the transaction, generating a set of transaction rules for the transaction device, wherein said determining the command sequence is determined using the set of transaction rules.

10.  The method of claim 2, further comprising:
generating a shortcut sequence corresponding to a certain command sequence, wherein said generating the overlay comprises generating a shortcut key, wherein said displaying the overlay comprises further displaying the shortcut key on or in vicinity of the input device; and responsive to a detection of a user selection of the shortcut key, communicating certain instructions corresponding to the certain command sequence to the transaction device via a communication link, the certain instructions for causing the transaction device to perform the certain command sequence.
US Patent No. 10,970,897.
Claim 1. A method for accessing legacy devices via augmented reality devices, the method comprising: 
acquiring, via an augmented reality (AR) device, an image of a keyboard of a legacy device; accessing one or more customer commands from audio data associated with a user with the AR device for initiating a transaction using the legacy device; 

determining a command sequence based, at least in part, on the one or more customer commands, the command sequence associated with the transaction that maps to a keystroke sequence using the keyboard; 
determining a complexity level of the command sequence associated with the transaction based on the keystroke sequence and a competency level associated with the user; 
determining that the complexity level meets or exceeds a threshold level for generating an overlay associated with the keystroke sequence; generating the overlay indicating the keystroke sequence based on the determining that the complexity level meets or exceeds the threshold level; and 
displaying, via the AR device, the overlay by visually projecting the overlay over the image of the keyboard of the legacy device.




4. The method of claim 1, wherein said determining the command sequence comprises: determining whether steps of the one or more customer commands are in an order acceptable by the legacy device; and
 in response to a determination that the steps are not in the order acceptable by the legacy device, re-organizing the steps of the one or more customer commands, wherein the command sequence corresponds to the one or more customer commands in a re-organized order.     
13. The system of claim 10, wherein the operations further comprise: acquiring a set of images corresponding to a training set of keystrokes for the transaction using the legacy device; correlating the training set of keystrokes to the one or more customer commands to generate a set of command sequences; and using the set of command sequences and the transaction, generating a set of transaction rules for the legacy device, wherein said determining the command sequence is determined using the set of transaction rules. 
14. The system of claim 10, wherein the operations further comprise: determining whether to generate a shortcut key, wherein said generating the overlay comprises generating the shortcut key; generating legacy instructions corresponding to the command sequence; detecting, based on image analysis of a next image acquired by the AR device, a user selection of the shortcut key on the keyboard; and responsive to the detection of the user selection of the shortcut key, communicating the legacy instructions via a legacy communication link, the legacy instructions for causing the legacy device to perform the command sequence. 









Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/            Primary Examiner, Art Unit 2171